           Case 3:19-mc-00640 Document 1 Filed 04/18/19 PageID.1 Page 1 of 2



 1
                                                                            Apr 18 2019
 2
 3                                                                               s/ danieln1


 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   In the Matter of Attorneys Suspended or          Case No.:     19 MC0640
12   Disbarred by the State Bar of California,
                                                      Order to Show Cause
13
14
15
16         The Court has received notice that the following attorneys have been disbarred,
17   suspended, or placed on the inactive list by the State Bar of California:
18         Disbarment:
19         Chance Edward Gordon (CA Bar# 198512)

20
           Suspension:
21         Amy Louise Butters (CA Bar #212072)
22         Steve Sumner Christensen (CA Bar #150517)
           Logan Michael Fairfax (CA Bar# 243381)
23         Sebastian Rucci (CA Bar #178114)
24
25         Involuntary Inactive Enrollment:
           J. Anthony Vittal (CA Bar #063088)
26         Carlo Ocampo Reyes (CA Bar #226150)
27
28
           Case 3:19-mc-00640 Document 1 Filed 04/18/19 PageID.2 Page 2 of 2



 1            Pursuant to Civil Local Rule 83.3(c)(l)(a), only attorneys who are active members
 2   m good standing of the State Bar of California may be admitted to and continue

 3   membership in the bar of this Court.
 4            Therefore, pursuant to Civil Local Rule 83 .5(d), the Court hereby orders the listed
 5   attorneys to show cause in writing, within thirty (30) days of the service of this order, why
 6   they should not be suspended or disbarred from practicing in this Court. If an attorney
 7   opposes the imposition of discipline, his written response must establish one or more of
 8   the following:
 9         (i)      the procedure in the other jurisdiction was so lacking in notice or
                    opportunity to be heard as to constitute a deprivation of due process;
10
11         (ii)     there was such an infirmity of proof establishing the misconduct as to
                    give rise to a clear conviction that the Court should not accept as final
12
                    the other jurisdiction's conclusion(s) on that subject;
13
           (iii)    imposition of like discipline would result in a grave injustice; or
14
15         (iv)     other substantial reasons exist so as to justify not accepting the other
                    jurisdiction's conclusion(s).
16
17         CivLR 83 .5(d). In addition, at the time the response is filed, the attorney must
18   produce a certified copy of the entire record from the other jurisdiction or bear the burden
19   of persuading the Court that less than the entire record will suffice. Id.
20         The Clerk of the Court is directed to serve a copy of this order by mail upon each of
21   the listed attorneys at the address indicated in this Court's attorney maintenance records.
22         IT IS SO ORDERED.
23
24   Dated:
               ---------
                                                     LARRY ALAN BURNS, Chief Judge
25
                                                     United States District Court
26
27
28

                                                     2
